PER CURIAM:
This is an appeal from an order affirming the decision of the Tinicum Township Board of Supervisors denying appellant a license to operate a junkyard. Appellant claims that she is entitled to operate the junkyard as a nonconforming *209use. The lower court found, however, that that use had been abandoned. Since this dispute “[draws] into question the application, interpretation or enforcement of ... [a] local ordinance . . . . ” 42 Pa.C.S.A. § 762(a)(4)(i)(B), we are transferring this appeal to the Commonwealth Court. Pa.R. A.P. 752.
So ordered.